Citation Nr: 9935664	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-12 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 19, 1991, 
for service connection for ulcerative colitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from October 1961 to May 
1963.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In October 
1999, a hearing was held at the RO before the Board Member 
rendering this decision, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1999). 
 

FINDINGS OF FACT

1.  Service connection for an anal fistula was denied by an 
unappealed October 1963 rating decision and service 
connection for colitis was denied by April and November 1967 
rating decisions.  These rating decisions were subsumed by 
July 1968 and September 1969 Board decisions confirming the 
denials of service connection for colitis.  A motion for 
revision of these decisions based on clear and unmistakable 
error has not been presented.    

2.  Service connection for a condition of the colon and 
rectum was denied by an unappealed November 1970 rating 
decision; an August 1984 rating decision found that 
sufficient new and material evidence to reopen the claim for 
service connection for ulcerative colitis had not been 
presented; a timely appeal to the August 1984 decision was 
not perfected by the veteran, and this is the last final 
rating action addressing this issue on any basis. 

3.  The November 1970 and August 1984 rating decisions did 
not involve incorrect application of the statutory or 
regulatory provisions extant at the time and were the product 
of reasonable exercises of rating judgment given the relevant 
facts known at the time the decisions were made.  

4.  The veteran filed a claim to reopen the claim for service 
connection for ulcerative colitis that was received at the RO 
on July 19, 1991.  There is no document which could be 
construed as a claim for this benefit on file for the period 
between August 1984 and July 19, 1991.   

5.  The RO granted service connection for ulcerative colitis 
effective from July 19, 1991, by rating decision dated in 
February 1997;  medical opinions were received which were 
deemed new and material, and which provided a basis for a 
grant of service connection.  The relevant legal authority 
does not provide for an effective date for service connection 
for ulcerative colitis earlier than that date given the facts 
of this case.  


CONCLUSION OF LAW

An effective date earlier than July 19, 1991, for a grant of 
service connection for ulcerative colitis is not warranted.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991); 38 C.F.R. 
§§ 3.105(a), 3.400(q),(r) (1999).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
The effective date of an award of service connection based on 
receipt of new and material evidence (other than misplaced 
service records) received after final disallowance shall be 
the date the claim to reopen is received, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400(q),(r) (1999). 

If the veteran wishes to reasonably raise clear and 
unmistakable error in unappealed rating actions, there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
clear and unmistakable on its face, persuasive reasons must 
be given as to why the result would have been manifestly 
different but for the alleged error.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  As stated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter Court):    

[M]erely to aver that there was [clear 
and unmistakable error] in a case is not 
sufficient to raise the issue.  Stated 
another way, while the magic incantation 
"clear and unmistakable" need not be 
recited in haec verba, to recite it does 
not suffice, in and of itself, to 
reasonably raise the issue.  It must 
always be remembered that [clear and 
unmistakable error] is a very specific 
and rare kind of "error."  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the results would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  

Id. at 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc)).  Additional relevant precedent is 
stated as follows:

[The] Court propounded a three-pronged 
test to determine whether [clear and 
unmistakable error] is present in a prior 
determination: (1) "[e]ither the correct 
facts, as they were known at the time, 
were not before the adjudicator (i.e., 
more than a simple disagreement as to how 
the facts were weighed or evaluated) or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell, 3 Vet. App. at 313-14).  See also Degmetich v. 
Brown, 8 Vet. App. 209 (1995).  A determination that there 
was a "clear and unmistakable error" must be based on the 
record and the law that existed at the time of the prior 
decision of the agency of original jurisdiction, and 
subsequently developed evidence is not applicable.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  

With the above legal criteria in mind, the relevant evidence 
will be briefly summarized.  Service connection for an anal 
fistula was denied by an October 1963 rating decision, 
principally based on the conclusion that this condition pre-
existed service and was not aggravated by service.  A timely 
appeal to this decision was not filed by the veteran.  April 
and November 1967 rating decisions denied entitlement to 
service connection for colitis, as it was concluded by the RO 
that the service medical records did not contain any evidence 
of a diagnosis of or treatment for ulcerative colitis and 
that a rectal condition that pre-existed service was not 
aggravated by service.  These decisions were affirmed by the 
Board in a July 1968 decision that essentially found that the 
evidence did not show the presence of colitis during service 
and no evidence that post-service colitis was related to 
service.  A September 1969 Board decision found that the 
evidence submitted since the July 1968 Board decision did not 
provide a basis for a grant of service connection for 
colitis.  

A November 1970 rating decision denied service connection for 
a condition of the colon and rectum on the basis that none of 
the evidence of record was concluded to have established that 
a condition of the rectum or colon was incurred in or 
aggravated by service.  A timely appeal to this decision was 
not perfected by the veteran.  An August 1984 rating decision 
found that sufficient new and material evidence to reopen the 
claim for service connection for ulcerative colitis had not 
been presented.  A timely appeal to this decision was not 
perfected by the veteran, and this is the last final rating 
action addressing this issue on any basis. 

The veteran filed a claim to reopen the denial of service 
connection for ulcerative colitis that was received at the RO 
on July 19, 1991.  The claim was denied by the RO in a July 
1991 rating decision.  The veteran appealed this decision to 
the Board, and following a July 1994 Board remand, service 
connection for ulcerative colitis was granted effective from 
July 19, 1991, by rating decision dated in February 1997.  
This action was based on an August 1996 opinion by a VA 
physician who concluded that the veteran had ulcerative 
colitis during service, and that while the veteran had rectal 
problems that pre-existed service, they were aggravated 
during the veteran's service.  

In written argument and testimony presented by the veteran at 
his October 1999 hearing, the veteran has essentially 
contended that the evidence upon which the February 1997 
grant of service connection for ulcerative colitis was based 
was of record at the time of the veteran's separation from 
service, and that the effective date for the grant of service 
connection for ulcerative colitis should thus have been 
assigned from the time of the veteran's separation from 
service in May 1963.  However, as the rating actions 
promulgated before the July 1968 and September 1969 Board 
decisions were "subsumed" by the these Board decisions, 
38 C.F.R. § 20.1104 (1999), the effective date requested by 
the veteran could only be assigned if these Board decisions 
were found to have been the product of clear and unmistakable 
error.  The record does not reflect a motion for revision of 
these Board decisions under the provisions of 38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-1411 (1999).  
Absent the filing of such a motion and ultimate finding that 
the Board decisions were the product of clear and 
unmistakable error, an effective date for service connection 
for ulcerative colitis prior to September 1969 cannot be 
assigned.  

As for entitlement to other possible earlier effective dates, 
a date earlier than August 1984 could not be assigned absent 
a finding that the November 1970 or August 1984 rating 
decisions were the products of clear and unmistakable error.  
In this regard, the veteran's assertions that an earlier 
effective date is warranted essentially because the evidence 
used as a basis to grant service connection for ulcerative 
colitis was of record at the time of the 1970 and 1984 rating 
decisions likely do not form a "properly pleaded" claim for 
clear and unmistakable error, as these assertions represent 
mere disagreement as to how the facts were evaluated.  Fugo, 
6 Vet. App. at 44.  

Assuming that a claim for clear and unmistakable error has 
been "properly pleaded" pursuant to Fugo, the Board 
nonetheless does not conclude that the 1970 or 1984 decisions 
involved such error that reasonable minds could only agree 
that entitlement to service connection for a ulcerative 
colitis was warranted at that time.  In this regard, while 
the evidence of record at the time of these decisions 
included evidence of in-service treatment for an anal fistula 
and other rectal difficulties, as well as opinions from 
private physicians linking post-service ulcerative colitis to 
service, there was also evidence of record indicating that 
the veteran's ulcerative colitis may not have been the result 
of an acquired in-service disability, but was instead the 
result of a condition that pre-existed service.  In this 
regard, the record before the adjudicators at the time of the 
1970 and 1984 decisions included July 1961 reports from a 
private proctologist that revealed a "moderate contracture 
of the anal canal with associated posterior anal ulceration, 
pectenosis and deformity."  Moreover, while an anal fistula 
was demonstrated upon the May 1963 separation examination 
following April 1963 anal surgery, the RO could reasonably 
have concluded that that the fact that the first post-service 
examination conducted in August 1963 revealed no evidence of 
this surgery or recurrence of a fistula demonstrated that the 
ulcerative colitis shown thereafter in (at the earliest) 1965 
was not related to service, and/or that a pre-existing rectal 
condition had not been permanently aggravated by service. 

In short, the Board finds that it would have been reasonable 
for the adjudicators in 1970 and 1984 to have concluded, 
given the evidence of pre-service rectal disability and the 
negative VA examination conducted shortly after separation 
from service in August 1963, that the weight of the evidence 
at that time showed that the ulcerative colitis was either 
the manifestation of a pre-existing condition not permanently 
aggravated by service, or a disability that was not 
etiologically related to pathology acquired in service.  A 
finding of clear and unmistakable error requires that error 
must appear undebatably, Akins v. Derwinski, 1 Vet. App. 228, 
231 (1991), and in light of the evidence above, the Board 
finds no such "undebatable" error in the November 1970 and 
August 1984 rating decisions. 

It is emphasized that the evidence relied upon by the RO to 
reopen and grant the claim for ulcerative colitis, the August 
1996 VA medical opinion, was not before the RO at the time of 
the 1970 or 1984 rating decision.  Such evidence cannot be 
evaluated in determining whether these rating decision were 
the product of clear and unmistakable error.  Porter, 5 Vet. 
App. at 233, 235-36.  Thus, as the Board concludes that 
because the November 1970 and August 1984 decisions did not 
involve the misapplication of a statute or regulation, nor 
the sort of error, given the facts known at the time, that 
would manifestly have changed the outcome of the case had it 
not been made, neither decision involved clear and 
unmistakable error.  38 C.F.R. § 3.105; Russell, 3 Vet. App. 
at 310, 313.

Having found that the 1970 and 1984 rating decisions were not 
the product of clear and unmistakable error, an earlier 
effective date for the grant of service connection cannot be 
assigned unless there is some document of record dated after 
the August 1984 rating decision that can be construed as a 
"claim to reopen" the claim for service for ulcerative 
colitis prior to the receipt of such a claim on July 19, 
1991.   As a review of the evidence of record submitted after 
the August 1984 rating decision reveals no document which can 
be construed as a claim to reopen the denial of service 
connection for ulcerative colitis, the Board finds that the 
current effective date is correct and there is no legal basis 
for an effective date prior to July 19, 1991.  While the 
Board is sympathetic to the veteran's assertions, the Board 
must stress that it is bound by the rules and regulations of 
VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  Thus, 
as the controlling legal criteria codified at 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400(q),(r) provide that 
the effective date for a grant of service connection based on 
a reopened claim can be no earlier than the date of receipt 
of the claim to reopen, and there is no legal exception or 
authority that applies to this claim, the Board has no choice 
but to deny the veteran's request for an earlier effective 
date for the grant of service connection for ulcerative 
colitis.  

 
ORDER

Entitlement to an effective date earlier than July 19, 1991, 
for service connection for ulcerative colitis is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

